DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Boyoung Yeum on 6/10/2021.
The application has been amended as follows:  	Claim 1, line 31 has been amended as follows (bolded for emphasis):
axial direction dimension of the part of the tubular support part 	
Claim 2, line 3 has been amended as follows (bolded for emphasis):
  	integrally formed at a tip side of the part of the tubular support part	

Claim 8, line 31 has been amended as follows (bolded for emphasis):
 	axial direction dimension of the part of the tubular support part

Claim 9, line 33 has been amended as follows (bolded for emphasis):
 	axial direction dimension of the part of the tubular support part

Claim 9, line 37 has been amended as follows (bolded for emphasis):
 	the axial direction dimension of the part of the tubular support part is larger

Claim 16, line 2 has been amended as follows (bolded for emphasis):
 	the axial direction dimension of the part of the tubular support part

Claim 17, line 2 has been amended as follows (bolded for emphasis):
 	the axial direction dimension of the part of the tubular support part

Claim 18, line 2 has been amended as follows (bolded for emphasis):
 	the axial direction dimension of the part of the tubular support part

Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is Larkin (US Patent 5,961,497). In particular, Larkin discloses a medical valve provided with an opening member and a disk-shaped elastic valve body, the disk-shaped elastic valve body including a slim part and a tubular support part, and the opening member including a tube-shaped outside holding part and a tube-shaped inside holding part. However, Larkin fails to teach, disclose or render obvious "with a bottom of the center part being lower than a bottom of the slim part in the axial direction" in addition to other limitations.
Regarding claim 8, the closest prior art of record is Larkin (US Patent 5,961,497). In particular, Larkin discloses a medical valve provided with an opening member and a disk-shaped elastic valve body, the disk-shaped elastic valve body including a slim part and a tubular support part, and the opening member including a tube-shaped outside holding part and a tube-shaped inside holding part. However, Larkin fails to teach, disclose or render obvious "with a bottom of the center part being lower than a bottom of the slim part in the axial direction" in addition to other limitations.
Regarding claim 9, the closest prior art of record is Larkin (US Patent 5,961,497). In particular, Larkin discloses a medical valve provided with an opening member and a disk-shaped elastic valve body, the disk-shaped elastic valve body including inner and outer annular grooves, a slim part, and a tubular support part, and the opening member including a tube-shaped outside holding part and a tube-shaped .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783 

/BRANDY S LEE/Primary Examiner, Art Unit 3783